Citation Nr: 0528884	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of 
subdural hematoma, including   headaches, claimed to be the 
result of an injury in service.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for a right shoulder 
disability.  


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to March 1949.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for hypertension, condition manifested by blood 
clotting, headaches, right shoulder disability, pneumonia and 
arthritis.  In his October 2003 notice of disagreement, the 
veteran appealed all of the aforementioned issues except 
arthritis.  A hearing was held at the RO before a Decision 
Review Officer in July 2004.  In a March 2005 supplemental 
statement of the case (SSOC) the RO consolidated the issues 
of service connection for headaches and for blood clotting 
into a single issue: service connection for subdural 
hematoma, based on the veteran's testimony that his headaches 
and subdural hematoma stemmed from a common etiology, i.e., a 
head injury sustained in a fall in service.  The issues have 
been characterized accordingly.   


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
first postservice year, and it is not shown that the 
veteran's current hypertension is related to service.  

2.  It is not shown that the veteran sustained a head injury 
causing fall in service; subdural hematoma and headaches were 
not manifested in service; and it is not shown that any 
current postoperative residuals of subdural hematoma or 
headaches are related to service, or to an injury therein.

3.  It is not shown that pneumonia was manifested in service, 
or that the veteran currently has pneumonia or residuals of 
such disease.

4.  A right shoulder disability was not manifested in 
service, and it is not shown that the veteran's current right 
shoulder disability is related to service.         

CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection for headaches and postoperative 
residuals of subdural hematoma, claimed to be residuals of a 
head injury in service, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

3.  Service connection for pneumonia is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

4.  Service connection for a right shoulder disability is not 
warranted.  38  U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A July 2002 letter 
informed him of the evidence necessary to substantiate claims 
for service connection.  A  March 2004 statement of the case 
(SOC) added to this explanation by informing him that his 
claims for service connection for hypertension and right 
shoulder disability were denied because there was no evidence 
that these conditions had their onset in service and that his 
claim for pneumonia was denied because there was no medical 
evidence that he suffered from pneumonia during service or 
that he currently has pneumonia.  A March 2005 SSOC provided 
additional information concerning his claim for subdural 
hematoma manifested by headaches and blood clotting, 
informing him that this claim was denied due to lack of 
medical evidence showing that a subdural hematoma or 
headaches were manifested in service or were otherwise 
related to service.  The March 2004 SOC and March 2005 SSOC 
provided the text of applicable regulations.   

The July 2002 letter also informed the veteran that VA would 
make reasonable efforts to assist him in obtaining evidence 
necessary to support his claim, including medical records, 
employment records and records from other federal agencies.  
A subsequent March 2004 letter clarified that VA was 
responsible for obtaining relevant records from any federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a federal agency but that it was 
still his responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  

The March 2004 SOC provided the veteran the full text of the 
regulations implementing the VCAA, including the requirement 
that VA request that the veteran submit any evidence 
pertinent to the claim.  In conjunction with the July 2002 
letter (which advised the veteran of the evidence necessary 
to substantiate a claim for service connection and asked him 
to submit such evidence) this was equivalent to requesting 
that he submit any evidence in his possession pertaining to 
the claim.  The March 2004 letter explicitly requested that 
he submit any evidence pertinent to his claim seeking service 
connection for right shoulder disability.  No further notice 
is required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding VA's duty to assist, the RO has obtained available 
pertinent medical evidence.   In a September 2002 letter, the 
RO notified the veteran that his service medical records may 
have been destroyed by fire and requested that he identify 
any illnesses for which he was treated in service, along with 
the specific dates of treatment, the organization he was 
assigned to at the time of treatment and the medical facility 
where treatment was given.  In response, the veteran 
indicated that he was treated for pneumonia at Clark Air 
Force Base in 1946.  In August 2003, the RO advised the 
veteran that the approximate date of treatment for pneumonia 
would have to be narrowed to a three month time frame to 
enable a search for records of such treatment.  He did not 
reply to the request for more detailed information.  While 
the RO does have a heightened duty to assist in fire related 
cases, given that the veteran has not provided sufficiently 
specific information regarding treatment in service, 
alternative source development for records of the alleged 
treatment is not possible.   The RO did obtain a copy of the 
veteran's separation examination report which showed no 
significant lung or chest X-ray abnormalities, and did not 
note any pneumonia.  Regardless, as it is not shown that the 
veteran currently has pneumonia or residuals of such disease, 
development for records of treatment of the disease would be 
pointless.  VA has met its assistance obligations.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

Service medical records do not reveal any diagnosis or 
treatment of hypertension, hematoma, headaches, blood clots, 
pneumonia or shoulder problems.  On service separation 
examination in March 1949, no physical defects were noted, 
and no significant abnormality of the head, lungs, chest or 
extremities was noted.  A chest X-ray showed no significant 
abnormality; the veteran's blood pressure was 110/70.

Private medical records from June 1998 to October 2001 show 
diagnoses of hypertension and subdural hematoma.  A private 
medical record from January 1999 shows that the veteran 
underwent left frontoparietal craniectomy and evacuation of a 
subdural hematoma.

In a statement received in September 2003, the veteran 
indicated that he was hospitalized at Clark Air Base in the 
Philippines for more than a month in May 1946 for pneumonia 
and malaria.  

In a November 2003 statement, the veteran indicated that he 
suffered a right shoulder strain in service as a result of 
firing his M-1 rifle.  He alleged that he has had pain since 
that time.  

In testimony at his July 2004 hearing at the RO, the veteran 
alleged that the cause of the blood clot in his head 
requiring surgery for subdural hematoma in 1999 was a fall in 
service.  He also implied that the fall caused headaches in 
service.  Additionally, he indicated that he was treated for 
hypertension in service and reiterated that he suffered 
pneumonia, and shoulder problems. 

In a statement received in August 2004, the veteran indicated 
that he experienced frequent headaches following an accident 
during his duty in Okinawa.   

A December 2004 letter from Dr. L, a private physician, 
indicates that he treated the veteran since July 1996.  
Diagnoses included left subdural hematoma with second degree 
head trauma, chronic right shoulder pain, decreased hearing, 
prostate cancer, hypertensive cardiovascular disease with 
angina pectoris, and osteoarthritis of the cervical and 
lumbar spine.   

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

If hypertension is manifested to a compensable degree in the 
first post-service year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

To establish entitlement to service connection for a 
disability, there must be medical evidence of current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Hypertension

It is not in dispute that the veteran has hypertension.  
However, there is no competent (medical) evidence that 
hypertension was manifest in service or in the first 
postservice year, and no competent evidence that hypertension 
is otherwise related to service.  While the veteran may 
believe that his hypertension became manifest in the first 
postservice year, as a layperson, his statements are not 
competent evidence of a medical diagnosis or nexus.  The 
United States Court of Appeals for Veterans Claims has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  With no evidence that hypertension was manifest 
in service or in the first postservice year and no competent 
evidence that any current hypertension is related to service, 
the preponderance of the evidence is against this claim.  
Hence, it must be denied.  

Subdural Hematoma/Headaches

The record contains clear evidence that the veteran has 
current disability.  Subdural hematoma was diagnosed and 
treated by surgery.  However, there is no evidence in the 
record that the veteran sustained a head injury causing fall 
(with resulting hematoma and headaches) in service.  While 
there is no reason to doubt the veteran's assertion that he 
suffered a fall in service, there is no basis in the record 
for attributing any current postoperative subdural hematoma 
or headache disability to such a fall.  There is no medical 
opinion supporting the theory that there is a nexus between 
these disabilities for which service connection is sought and 
a fall in service.  Because the veteran is a layperson, his 
statements asserting there is such a relationship are not 
competent evidence.  See Espiritu, supra.  The lengthy 
interval between the veteran's service and the earliest 
documentation of the current disability (nearly 50 years) is 
of itself a factor weighing against a finding that any 
current postoperative hematoma/headache disability is related 
to service or to a fall therein.  The preponderance of the 
evidence is against this claim, and it must be denied.   

Pneumonia

There is no competent evidence of record that the veteran 
currently suffers from pneumonia, or from any residuals of 
such illness.  In the absence of evidence of current 
disability, there is no valid claim for service connection 
(See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
the analysis of this claim need not proceed any further.  
However, it is noteworthy that although the veteran alleges 
that he suffered from pneumonia in service, the record 
contains no competent evidence of this.  Without any 
competent (see Espiritu, supra) evidence of current pneumonia 
or that any current disability is a residual of pneumonia in 
service, the preponderance of the evidence is against this 
claim, and it must be denied.  

Right Shoulder Disability

The record shows there is right shoulder disability as 
chronic right shoulder pain has been diagnosed.  However, 
there is no competent evidence that the current right 
shoulder disability was incurred in service, and no competent 
evidence that it is otherwise related to service.  The only 
evidence of a right shoulder injury during service or of a 
nexus between current right shoulder disabilty and service 
comes from the veteran's own allegations, which are not 
competent evidence.  See Espiritu, supra.  The veteran has 
presented no competent (medical) evidence supporting his 
theory that his current right shoulder disability (manifested 
by chronic pain) is related to firing a rifle in service.  
Again, the lengthy period of time between service and the 
earliest clinical notation of right shoulder complaints is, 
of itself, a factor weighing against a finding of service 
connection.  The preponderance of the evidence is against 
this claim. and it must be denied.   


ORDER

Service connection for hypertension is denied.

Service connection for residuals of subdural hematoma, 
including headaches, is denied.

Service connection for pneumonia is denied.

Service connection for a right shoulder disability is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


